Citation Nr: 1008942	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-39 093	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
with spina bifida.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
February 1969.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  Jurisdiction over the veteran's case was 
subsequently transferred to the Montgomery, Alabama RO.

This case was previously before the Board in February 2009 
when it was remanded for a Travel Board hearing.  The 
appellant was scheduled for the Travel Board Hearing before a 
Veterans Law Judge in February 2010.  The appellant was 
notified of the scheduled hearing at her address of record in 
January 2010, however she failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2009).  Accordingly, this appellant's request 
for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran is the biological father of the appellant and 
the appellant has been diagnosed with spina bifida.

2.  The Veteran served in Thailand from July 1967 and 
November 1967 and from March 1968 to July 1969, but such 
service did not involve duty or visitation in the Republic of 
Vietnam, nor does the appellant so contend.





CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for a 
child with spina bifida have not been met.  38 U.S.C.A. §§ 
1805, 5107 (West 2002); 38 C.F.R. §§ 3.814 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Benefits Pursuant to 38 U.S.C.A. § 1805

Chapter 18 of title 38, United States code, authorizes health 
care, vocational training and rehabilitation, and a monetary 
allowance for individuals who are the natural children of 
Vietnam Veterans and who suffer from spina bifida.  The term 
spina bifida is generally considered to encompass three main 
conditions: spina bifida occulta; meningocele; and 
myelomeningocele.  See VAOPGCPREC 5-99.  Chapter 18 applies 
with respect to all forms and manifestations of spina bifida 
except spina bifida occulta.  See 38 C.F.R. § 3.814(c)(3).

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
Veteran.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.

Within the meaning of this law, the term "Vietnam Veteran" 
means a person who performed active military service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, to include service in the 
waters offshore and service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The appellant seeks entitlement to benefits pursuant to 
38 U.S.C.A. § 1805 for a child with spina bifida.

The Veteran's DD Form 214, Report of Separation from Active 
Duty, reveals that the Veteran served on active duty in the 
Air Force from December 1965 to February 1969.  He served as 
an electronic warfare repairman (30153).  The document also 
reveals that the Veteran had one year, five months, and 
twenty days of foreign service.  The Veteran was awarded the 
Vietnam Service Medal (VSM) and the Republic of Vietnam 
Campaign Medal (RVCM).  A response from the National 
Personnel Records Center indicated that it could not 
determine if the Veteran had any in-country service in the 
Republic of Vietnam.

The Veteran's service personnel records reveal that the 
Veteran served in Thailand from July 1967 to November 1967 
and from March 1968 to July 1969.  The Veteran's service 
personnel records do not reveal any in-country service in the 
Republic of Vietnam.  A note in the claims folder indicated 
that upon review of the Veteran's service treatment records, 
there was no indication that the Veteran received any 
treatment in the Republic of Vietnam.

The appellant's birth certificate shows that she was born to 
the Veteran and his spouse in October 1975.  

Regrettably, entitlement to benefits under 38 U.S.C.A. § 1805 
for a child with spina bifida is not warranted.  The Board 
finds that the appellant has been diagnosed with spina bifida 
as defined by 38 C.F.R. § 3.814(c)(3), the appellant is the 
natural child of the Veteran, and that the appellant was born 
after the Veteran's separation from service.  In order to 
warrant entitlement to benefits under 38 U.S.C.A. § 1805, it 
must be shown that her father is a "Vietnam Veteran" as 
defined by 38 C.F.R. § 3.814(c)(1).  However, the evidence 
does not show that the Veteran served in-country in the 
Republic of Vietnam.  Review of the Veteran's service 
personnel records reveals that the Veteran had foreign 
service; however, the Veteran's foreign service was in 
Thailand.  The Veteran's service personnel records reveal 
that the Veteran was awarded the VSM and the RVCM.  However, 
these decorations do not reflect that the Veteran entered the 
country of Vietnam during active service and there is no 
indication that the conditions of the Veteran's service 
involved duty or visitation in the Republic of Vietnam.  As 
such the Board must find that the Veteran is not a "Vietnam 
Veteran" within the meaning of the applicable law and 
regulation.  The Board therefore concludes that the appellant 
is not legally entitled to benefits under 38 U.S.C.A. § 1805 
for a child with spina bifida.  38 U.S.C.A. § 1805; 38 C.F.R. 
§ 3.814.

Lastly, the Board finds that consideration of entitlement to 
benefits for a child with covered birth defects pursuant to 
38 C.F.R. § 3.815 is not warranted because it is undisputed 
that the Veteran is the appellant's father.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to benefits under 
38 U.S.C.A. § 1805 for a child with spina bifida, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that 
entitlement is being denied, and hence no rating or effective 
date will be assigned with respect to this claim.  

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant has submitted private 
treatment records from Alabama Orthopedic Clinic and Dr. T.D.  
The Veteran's DD Form 214 and service personnel records are 
of record, and the RO requested information from the National 
Personnel Records Center (NPRC) pertaining to whether the 
Veteran had service in Republic of Vietnam.  The record 
contains evidence sufficient to establish that the appellant 
has been diagnosed as having spina bifida and that she is the 
biological child of the Veteran.  In light of this evidence, 
a VA examination is not necessary. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
with spina bifida is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


